Exhibit 10.1
[EXECUTION VERSION]
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 4, 2011
(the “Effective Date”), is entered into by and between iPayment, Inc., a
Delaware corporation (the “Company”), and Mark C. Monaco (the “Executive”).
     WHEREAS, the Company desires to enlist the services and employment of the
Executive on behalf of the Company as its Chief Financial Officer, and the
Executive is willing to render such services on the terms and conditions set
forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     1. Employment Term. Except for earlier termination as provided for in
Section 5 hereof, the Company hereby agrees to employ the Executive, and the
Executive hereby agrees to be employed by the Company, subject to the terms and
provisions of this Agreement for a period of three (3) years from the Effective
Date; provided, however, that, on the third anniversary of the Effective Date
and on each anniversary of such date (each, an “End Date”), the Executive’s
employment hereunder shall renew automatically for a successive additional one
(1) year period unless notice of non-renewal is given by either party to the
other at least ninety (90) days in advance of the next following End Date. The
period of the Executive’s employment under this Agreement is referred to herein
as the “Employment Term.”
     2. Duties. During the Employment Term, the Executive shall serve as Chief
Financial Officer of the Company. In such capacity, the Executive shall perform
such senior executive duties, services and responsibilities on behalf of the
Company Group (as defined below) consistent with such position as may be
reasonably assigned to the Executive from time to time by the Chief Executive
Officer or President of the Company. In performing such duties hereunder, the
Executive will report directly to Chief Executive Officer or President of the
Company. For purposes of this Agreement, “Company Group” shall mean,
individually and collectively, iPayment Investors, L.P. (“iPayment Investors”)
and its subsidiaries, including but not limited to the Company.
     During the Employment Term, except as provided in the next following
sentence, the Executive shall devote substantially all his business time and
attention to the performance of such duties, services and responsibilities, and
shall use his commercially reasonable efforts to promote the interests of the
Company Group, and the Executive shall not engage in any other business activity
without the approval of the Board of

 



--------------------------------------------------------------------------------



 



Directors of the Company (the “Board”). Notwithstanding the preceding sentence,
the Executive shall be permitted to (i) serve on the board of or provide other
services to charitable, civic, educational, professional, community or other
not-for-profit organizations, (ii) manage his personal and family investments,
including, but not limited to, the activities of Adaero Holdings LLC and any
successor entity and (iii) engage in such other activities as are permitted by
the Board from time to time, in the case of each of (i), (ii) and (iii), so long
as such activities neither (x) significantly interfere with the performance of
his duties hereunder nor (y) violate Section 7 hereof.
     During the Employment Term, the Company shall maintain executive offices
for the Executive in the New York City metropolitan area, and the Executive
shall not be required to relocate from the New York City metropolitan area to
any other location. The Executive shall perform his services hereunder in the
New York City metropolitan area, except for business travel related to business
and activities of the Company Group.
     3. Compensation and Benefits.
     (a) Base Salary. During the Employment Term, in consideration of the
performance by the Executive of the Executive’s obligations hereunder (including
any services as an officer, director, employee or member of any committee of any
affiliate of the Company, or otherwise on behalf of the Company), the Executive
shall receive from the Company a base salary (the “Base Salary”) at an annual
rate of $600,000 per year, payable in accordance with the normal payroll
practices of the Company then in effect. During the Employment Term, the
Executive will be eligible to receive increases (but not decreases, including
after any increase) in the Base Salary from time to time as determined in the
sole discretion of the Board.
     (b) Annual Bonus. During the Employment Term, in addition to the payments
of the Base Salary described above, the Executive shall be eligible to receive,
in respect of each calendar year during which the Employment Term is in effect,
a performance-based cash bonus (the “Bonus”). The Bonus will be based on
achievement of such individual and corporate performance goals as may be
established with respect to each calendar year by the Board, and subject to such
other terms and conditions established by the Board pursuant to its annual bonus
programs as adopted from time to time. Achievement of such performance goals at
“target” levels (as determined by the Board) will entitle the Executive to a
Bonus equal to 100% of the Base Salary. Any Bonus shall be paid in cash in a
lump sum after the end of the calendar year for which the Bonus is paid and no
later than March 15th following such calendar year.
     (c) Equity Compensation. The Executive shall be granted equity compensation
under an equity compensation program adopted by iPayment Investors if and when
such an equity compensation program is adopted by iPayment Investors. The
amount, terms and conditions of the equity awards granted to the Executive shall
be determined by the Board and shall be commensurate with the equity awards
granted to other senior executives of the Company.

2



--------------------------------------------------------------------------------



 



     (d) Benefits. During the Employment Term, the Executive shall be entitled
to participate in the Company’s employee benefit plans, policies, programs and
arrangements (including, without limitation, paid vacation and holidays, sick
leave, and plans providing retirement benefits and medical, dental,
hospitalization, life and disability insurance) as may be amended from time to
time, on the same terms as similarly situated executives of the Company to the
extent the Executive meets the eligibility requirements for any such plan,
policy, program or arrangement; provided, however, the Executive shall be
entitled to paid annual vacation equal to not less than six weeks. In addition,
the Executive shall be entitled to receive perquisites on a basis that is at
least as favorable as those provided to similarly situated executives of the
Company.
     (e) Expenses. During the Employment Term, the Company shall reimburse the
Executive for all business and entertainment expenses incurred by Executive in
performing his responsibilities under this Agreement. Executive’s reimbursement
will be subject to the Company’s normal practices for similarly situated
executives; provided that such reimbursements shall be paid no later than the
end of the calendar year following the year in which such reimbursable expenses
were incurred.
     (f) Indemnification. If not executed prior to the date of this Agreement,
the Company and the Executive shall execute the same form of indemnification
agreement as executed by similarly situated executives of the Company.
     4. Taxes; Section 280G.
          (a) General. Except as otherwise provided in Section 4(b), the
Executive shall be solely responsible for taxes imposed on the Executive by
reason of any compensation and benefits provided under this Agreement, and all
such compensation and benefits shall be subject to applicable withholding.
          (b) Section 280G.
               (i) General. Notwithstanding anything to the contrary herein,
Section 4(b)(ii) shall apply in the event that the Company satisfies the
requirement of Section 280G(b)(5)(A)(ii)(I) of the Internal Revenue Code of
1986, as amended (the “Code”). In the event the Company ceases to satisfy such
requirement on any date, the Company shall consider in good faith whether it
would be advisable and in the best interests of the Company to indemnify the
Executive for any excise taxes described in Section 4999 of the Code that may be
incurred by the Executive as a result of a Section 280G Transaction. If the
Company agrees to provide the Executive with such indemnification, such
agreement will be structured in a manner intended to comply with the payout and
other limitations and restrictions under Section 409A (as such term is defined
in Section 18 of this Agreement). For purposes of this Agreement, the term

3



--------------------------------------------------------------------------------



 



“Section 280G Transaction” means a change in the ownership or effective control
of the Company, or in the ownership of a substantial portion of the assets of
the Company, within the meaning of Section 280G(b)(2)(A)(i) of the Code, and the
term “Section 280G” means Section 280G of the Code or any similar or successor
provision and the Treasury Regulations thereunder.
               (ii) Shareholder Approval under Section 280G. Notwithstanding
anything to the contrary herein, prior to any Section 280G Transaction and in
accordance with the requirements of Section 280G(b)(5)(B) of the Code and the
Treasury Regulations thereunder, the Company covenants and agrees to seek, but
shall not be required to obtain, approval by its shareholders of any payments,
benefits or distributions by any member of the Company Group or any other person
or entity to the Executive or for the Executive’s benefit (whether paid or
payable, provided or to be provided or distributed or distributable pursuant to
the terms of this Agreement or otherwise) (each a “Payment” and, in the
aggregate, the “Payments”) that, in the absence of such shareholder approval,
may separately or in the aggregate constitute “parachute payments” within the
meaning of Section 280G(b)(2) of the Code (collectively, the “Potential
Parachute Payments”). Prior to the Company seeking shareholder approval in
accordance with this Section 4(b)(ii), the Executive agrees to execute a
parachute payment waiver agreement (in a form and substance reasonably
satisfactory to the Executive and the Company, but without material condition
other than as set forth in this Agreement) providing that, in the event that the
shareholders of the Company do not approve the Potential Parachute Payments in
accordance with Section 280G(b)(5)(B) of the Code, the Executive will have no
right or entitlement whatsoever to receive or retain, as the case may be, that
portion of the Potential Parachute Payments that would otherwise cause any
portion of any of the Potential Parachute Payments to be treated as a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code.
     5. Termination.
     (a) The Executive’s employment with the Company and the Employment Term
shall terminate upon the expiration of the Employment Term or upon the earliest
occurrence of any of the following events (the date of termination, the
“Termination Date”):
     (i) The termination of employment by reason of the Executive’s death.
     (ii) The mutual agreement between the Company and the Executive that the
employment of the Executive with the Company shall be terminated.
     (iii) The termination of employment by the Company for Cause upon thirty
(30) days’ written notice (the “Cause Notice”) to the Executive specifying the
conduct constituting Cause. Termination of employment for “Cause” shall

4



--------------------------------------------------------------------------------



 



mean termination based on the occurrence of any of the following: (w) fraudulent
statements or acts of the Executive, or other acts of willful misconduct, with
respect to any member of the Company Group; (x) the Executive’s conviction of,
or entry of a plea of guilty or nolo contendere to, any crime that constitutes a
felony, or that constitutes any misdemeanor (excluding minor traffic violations)
involving moral turpitude, deceit, dishonesty or fraud; (y) gross negligence of
the Executive with respect to any member of the Company Group; or (z) a material
breach by the Executive of any material written agreement to which the Executive
and any member of the Company Group are now or hereafter parties. A termination
of the Executive’s employment for Cause shall include a determination following
the Executive’s termination of employment for any reason that circumstances
existed under clause (w) or (x) of the preceding sentence prior to such
termination for the Company to have terminated the Executive’s employment for
Cause. Any determination of Cause by the Company shall be made by resolution
approved by the majority of the members of the Board at a meeting (including a
telephonic meeting) at which the Executive has been permitted to appear with
counsel, provided that no such determination may be made until the Executive has
been given written notice detailing the specific Cause event and at least
fifteen (15) days to cure such Cause event, to the extent reasonably and in good
faith determined by the Board to be capable of cure.
     (iv) The termination of employment by the Company for Disability. For
purposes of this Agreement, “Disability” shall mean (x) the Executive’s
disability as determined under the long-term disability plan of the Company as
in effect from time to time, or (y) if no such plan is in effect, the inability
of the Executive to perform his duties, services and responsibilities hereunder
by reason of a physical or mental infirmity, as reasonably determined by the
Board, for a total of 180 days in any twelve-month period during the Employment
Term.
     (v) The termination of employment by the Company other than for Cause or
Disability. The termination of the Executive’s employment by the Executive at
the expiration of the Employment Term and following the election by the Company
not to renew the Employment Term shall be treated as a termination by the
Company other than for Cause or Disability
     (vi) The termination of employment by the Executive for Good Reason. “Good
Reason” shall mean, without the Executive’s written consent, the occurrence of
any of the following: (w) any material diminution in the Executive’s title,
authority, duties or responsibilities as Chief Financial Officer of the Company
(other than as a result of the Executive’s physical or mental incapacity); (x) a
material breach by the Company of this Agreement or any other material written
agreement to which the Executive and any member of the Company Group are now or
hereafter parties; (y) the Company’s failure to adopt

5



--------------------------------------------------------------------------------



 



and implement an equity compensation program and granting the Executive an
equity award under such plan pursuant to Section 3(c) of this Agreement by
June 30, 2011; or (z) the Company requiring the Executive to relocate the
principal geographic location where the Executive must perform his services
under this Agreement outside of the New York City metropolitan area. If (A)
there shall occur a “Change in Control” of the Company (as defined in the equity
incentive plan to be adopted by the Company pursuant to Section 3(b)) and (B)
immediately following the Change in Control, the Executive is not serving as the
Chief Financial Officer of the Company or, if there is an ultimate parent entity
following the Change in Control that owns a majority of the voting capital stock
of the Company or that owns all or substantially all of the assets of the
Company, of such ultimate parent entity, the election by the Executive to
terminate his employment within fifty-five (55) days following the Change in
Control (subject to the next following sentence) shall be treated as a
termination for Good Reason. In order for a termination by the Executive to
constitute a termination for Good Reason, (A) the Executive must notify the
Company of the existence of the condition which the Executive believes
constitutes Good Reason within thirty(30) days of the initial existence of such
condition, (B) the Company must fail to remedy such condition within fifteen
(15) days after the date on which it receives such notice (the “Remedial
Period”), and (C) the Executive must actually terminate employment within ten
(10) days after expiration of the Remedial Period.
     (vii) The termination of employment by the Executive other than for Good
Reason.
     (b) The Company must provide the Executive with ninety (90) days’ advance
written notice of its intention to terminate the Executive’s employment for any
reason other than Cause. The Executive must provide the Company with ninety
(90) days’ advance written notice of his intention to terminate his employment
for any reason other than Good Reason, death or Disability. Written notice
provided by the terminating party must specify the provision of this Agreement
on which termination is based, including, if applicable, the specific clause of
Good Reason or Cause and a reasonably detailed descriptions of the facts that
permitted termination under that clause.
     (c) In the event of termination of the Executive’s employment, for whatever
reason (other than death), the Executive agrees to cooperate with the Company
Group and to be reasonably available to the Company Group for a reasonable
period of time thereafter with respect to matters arising out of the Executive’s
employment hereunder or any other relationship with the Company Group, whether
such matters are business-related, legal or otherwise. The Company shall
reimburse the Executive for all expenses reasonably incurred by the Executive
during such period in connection with such cooperation with the Company Group.
Any such cooperation shall take into account any

6



--------------------------------------------------------------------------------



 



responsibilities to which the Executive is subject to a subsequent employer or
otherwise.
     (d) Upon termination of the Executive’s employment for any reason, the
Executive shall be deemed to have resigned from the Board and from all other
boards of, and other positions with, the Company Group (except that such deemed
resignation shall not be construed to reduce the Executive’s economic
entitlements under this Agreement arising by reason of such termination).
     6. Termination Payments.
     (a) If the Executive’s employment with the Company terminates pursuant to
Subsection (i), (ii), (iii), (iv) or (vii) of Section 5(a) hereof, the Executive
shall be entitled to receive: (i) any accrued and unpaid Base Salary as of the
Termination Date; (ii) all accrued and unpaid benefits under any benefit plans,
policies, programs or arrangements, including, without limitation, accrued but
unused vacation, in which the Executive participated as of the Termination Date
in accordance with the applicable terms and conditions of such plans, policies,
programs or arrangements; and (iii) an amount equal to such reasonable and
necessary business expenses incurred by the Executive in connection with the
Executive’s employment on behalf of the Company on or prior to the Termination
Date but not previously paid to the Executive (the “Accrued Compensation”).
     (b) If the Executive’s employment with the Company terminates pursuant to
Subsection (v) or (vi) of Section 5(a) hereof, the Executive shall be entitled
to receive:
     (i) the Accrued Compensation;
     (ii) severance equal to two times the Executive’s Base Salary at the
highest rate in effect at any time during the Employment Term, to be paid in the
form of continuation of the Executive’s Base Salary in 24 monthly installments
following the Termination Date; and
     (iii) a number of monthly installments of cash equal to the monthly cost of
COBRA continuation coverage, payable at the end of each month following the
Termination Date so long as the Executive has not become actually covered by the
medical plan of a subsequent employer during such month, up to a maximum of
18 monthly installments.
Subject to Section 6(c), the first of the installments contemplated by clauses
(ii) and (iii) shall be paid on the 30th day following the Termination Date.
     (c) Release; Full Satisfaction. Notwithstanding any other provision of this
Agreement, no severance pay shall become payable under this Agreement unless and
until the Executive executes a general release of claims in form and manner
reasonably

7



--------------------------------------------------------------------------------



 



satisfactory to the Company, including where relevant a release of any statutory
claims, and such release has become irrevocable within thirty (30) days
following the Termination Date; provided, that the Executive shall not be
required to release any indemnification rights. The payments to be provided to
the Executive pursuant to this Section 6 upon termination of the Executive’s
employment shall constitute the exclusive payments in the nature of severance or
termination pay or salary continuation which shall be due to the Executive upon
a termination of employment and shall be in lieu of any other such payments
under any plan, program, policy or other arrangement which has heretofore been
or shall hereafter be established by any member of the Company Group.
     7. Executive Covenants.
     (a) Unauthorized Disclosure. The Executive agrees and understands that in
the Executive’s position with the Company, the Executive will be exposed to and
will receive information relating to the confidential affairs of the Company
Group, including but not limited to technical information, intellectual
property, business and marketing plans, strategies, customer information, other
information concerning the products, promotions, development, financing,
expansion plans, business policies and practices of the Company Group, and other
forms of information considered by the Company reasonably and in good faith to
be confidential and in the nature of trade secrets (“Confidential Information”).
The Executive agrees that during the Employment Term and thereafter, the
Executive will not, other than on behalf of the Company Group, disclose such
Confidential Information, either directly or indirectly, to any third person or
entity without the prior written consent of the Company; provided, that
disclosure may be made to the extent required by law, regulation or order of a
regulatory body, in each case so long as the Executive gives the Company as much
advance notice of the disclosure as possible to enable the Company to seek a
protective order, confidential treatment, or other appropriate relief. This
confidentiality covenant has no temporal, geographical or territorial
restriction. Notwithstanding any provision to the contrary in this Section 7(a),
Confidential Information does not include information (i) that was or becomes
generally available to the Executive on a non-confidential basis, if the source
of this information was not reasonably known to the Executive to be bound by a
duty of confidentiality, (ii) that was or becomes available to the public, other
than as a result of a disclosure by the Executive that is not authorized by the
Company, or (iii) that the Executive independently developed, learned or
discovered without reference to any Confidential Information. Upon termination
of the Employment Term, the Executive will promptly supply to the Company (x)
all property of the Company Group and (y) all notes, memoranda, writings, lists,
files, reports, customer lists, correspondence, tapes, disks, cards, surveys,
maps, logs, machines, technical data or any other tangible product or document
containing Confidential Information produced by, received by or otherwise
submitted to the Executive during or prior to the Employment Term.

8



--------------------------------------------------------------------------------



 



     (b) Non-competition. By and in consideration of the Company entering into
this Agreement and the payments to be made and benefits to be provided by the
Company hereunder, and further in consideration of the Executive’s exposure to
the proprietary information of the Company Group, the Executive agrees that the
Executive will not, during the Non-competition Term (as defined below), directly
or indirectly, own, manage, operate, join, control, be employed by, or
participate in the ownership, management, operation or control of, or be
connected in any manner with, including but not limited to holding any position
as a shareholder, director, officer, consultant, independent contractor,
employee, partner, or investor in, any Restricted Enterprise (as defined below);
provided that in no event shall ownership of less than 1% of the outstanding
equity securities of any issuer whose securities are registered under the
Securities and Exchange Act of 1934, as amended, standing alone, be prohibited
by this Subsection (b) of this Section 7.
     For purposes of this Agreement:
     (i) The “Non-competition Term” shall mean the period beginning on the date
of this Agreement and ending on the eighteen-month anniversary of the
Termination Date.
     (ii) “Restricted Enterprise” shall mean (x) on any date during the
Employment Term, any person, corporation, partnership or other entity that
competes, directly or indirectly, in the Territory with any material business
activity engaged in by the Company Group on such date, and (y) on and after the
Termination Date, any person, corporation, partnership or other entity that
competes, directly or indirectly, in the Territory with any material business
activity engaged in by the Company Group as of the Termination Date.
     (iii) The “Territory” shall mean, as of any date, (x) the geographic
markets in which the business of the Company Group is then being conducted by
the Company Group and (y) any other geographic market as to which any member of
the Company Group has, during the 12 months preceding such date, devoted more
than de minimis resources as a prospective geographic market for the business of
the Company Group.
     (c) Non-solicitation. During the Non-competition Term, the Executive shall
not, and shall not cause any other person to, (i) interfere with or harm, or
attempt to interfere with or harm, the relationship of any member of the Company
Group with any Restricted Person (as defined below), or (ii) endeavor to entice
any Restricted Person away from any member of the Company Group. For purposes of
this Agreement, “Restricted Person” shall mean any person who at any time during
the Employment Term was an employee or customer of any member of the Company
Group, or otherwise had a material business relationship with any member of the
Company Group.

9



--------------------------------------------------------------------------------



 



     (d) Non-disparagement. During the Employment Term and thereafter, the
Executive shall not make or publish any disparaging statements (whether written
or oral) regarding the Company or its affiliates, directors, officers or
employees and the Company shall not, and shall use its best efforts to ensure
that its directors and officers do not, make or publish any disparaging
statements (whether written or oral) regarding the Executive or any member of
his immediate family.
     (e) Proprietary Rights. The Executive assigns all of the Executive’s
interest in any and all inventions, discoveries, improvements and patentable or
copyrightable works initiated, conceived or made by the Executive, either alone
or in conjunction with others, during the Employment Term and related to the
business or activities of any member of the Company Group to the Company or its
nominee. Whenever requested to do so by the Company, the Executive shall execute
any and all applications, assignments or other instruments that the Company
shall in good faith deem necessary to apply for and obtain trademarks, patents
or copyrights of the United States or any foreign country or otherwise protect
the interests of the Company Group therein. These obligations shall continue
beyond the conclusion of the Employment Term with respect to inventions,
discoveries, improvements or copyrightable works initiated, conceived or made by
the Executive during the Employment Term.
     (f) Remedies. The Executive agrees that any breach of the terms of this
Section 7 would result in irreparable injury and damage to the Company Group for
which the members of the Company Group would have no adequate remedy at law; the
Executive therefore also agrees that in the event of said breach or any threat
of breach, the Company shall be entitled to an immediate injunction and
restraining order to prevent such breach and/or threatened breach and/or
continued breach by the Executive and/or any and all persons and/or entities
acting for and/or with the Executive, without having to prove damages, in
addition to any other remedies to which the Company may be entitled at law or in
equity. The terms of this paragraph shall not prevent the Company from pursuing
any other available remedies for any breach or threatened breach hereof,
including but not limited to the recovery of damages from the Executive, so long
as such recovery is otherwise permitted by applicable law. The Executive and the
Company further agree that the provisions of the covenants contained in this
Section 7 are reasonable and necessary to protect the businesses of the Company
Group because of the Executive’s access to Confidential Information and his
material participation in the operation of such businesses. Should a court,
arbitrator or other similar authority determine, however, that any provisions of
the covenants contained in this Section 7 are not reasonable or valid, either in
period of time, geographical area, or otherwise, the parties hereto agree that
such covenants should be interpreted and enforced to the maximum extent to which
such court or arbitrator deems reasonable or valid.
     The existence of any claim or cause of action by the Executive against any
member of the Company Group, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants contained in this Section 7.

10



--------------------------------------------------------------------------------



 



     8. Executive’s Representation. The Executive represents to the Company that
the Executive’s execution and performance of this Agreement does not violate any
agreement or obligation (whether or not written) that the Executive has with or
to any person or entity including, but not limited to, any prior employer.
     9.Non-Waiver of Rights. The failure to enforce at any time the provisions
of this Agreement or to require at any time performance by any other party of
any of the provisions hereof shall in no way be construed to be a waiver of such
provisions or to affect either the validity of this Agreement or any part
hereof, or the right of any party to enforce each and every provision in
accordance with its terms.
     10. Reimbursement of Executive Expenses. The Company shall reimburse the
Executive for all reasonable professional fees incurred related to this
Agreement, up to a maximum of $21,000. To receive reimbursement for such fees,
the Executive must provide proof of such fees to the Company no later than
February 28 of the year following the year in which the fees are incurred. Any
such reimbursement shall be made within thirty (30) days after the Executive
provides such proof to the Company, but in any event no later than March 15 of
the year following the year in which the fees are incurred.
     11. Notices. Every notice relating to this Agreement shall be in writing
and shall be given by personal delivery, by a reputable same-day or overnight
courier service (charges prepaid), by registered or certified mail, postage
prepaid, return receipt requested or by facsimile to the recipient with a
confirmation copy to follow the next day to be delivered by personal delivery or
by a reputable same-day or overnight courier service to the appropriate party’s
address or fax number below (or such other address and fax number as a party may
designate by notice to the other parties):

             
 
  If to the Company:        
 
           
 
           
 
           
 
           
 
           
 
      Fax Number:                                                               
 
 
      Attn:
                                                                                
   
 
           
 
  If to the Executive:        
 
           
 
           
 
           
 
           
 
           
 
      Fax Number:                                                               
 

     12. Binding Effect/Assignment. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, executors,
personal representatives, estates, successors (including, without limitation, by
way of merger) and

11



--------------------------------------------------------------------------------



 



assigns. Notwithstanding the provisions of the immediately preceding sentence,
the Executive shall not assign all or any portion of this Agreement without the
prior written consent of the Company.
     13. Entire Agreement. This Agreement sets forth the entire understanding of
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, between them as to such subject matter.
     14. Severability. If any provision of this Agreement, or any application
thereof to any circumstances, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement.
     15. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without reference to
the principles of conflict of laws. The parties consent to exclusive
jurisdiction and venue the state and federal courts in New York.
     16. Modifications and Waivers. No provision of this Agreement may be
modified, altered or amended except by an instrument in writing executed by the
parties hereto. No waiver by any party hereto of any breach by any other party
hereto of any provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions at the time or at
any prior or subsequent time.
     17. Headings. The headings contained herein are solely for the purposes of
reference, are not part of this Agreement and shall not in any way affect the
meaning or interpretation of this Agreement.
     18. Applicability of Section 409A of the Code. The parties intend that this
Agreement and the payments and benefits provided hereunder be exempt from the
requirements of Section 409A of the Code and the Treasury Regulations and IRS
guidance thereunder (collectively referred to as “Section 409A”), to the maximum
extent possible, whether pursuant to the short-term deferral exception described
in Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay
plan exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or
otherwise. To the extent Section 409A is applicable to this Agreement, the
parties intend that this Agreement and any payments and benefits thereunder
comply with the deferral, payout and other limitations and restrictions imposed
thereunder. Notwithstanding anything herein to the contrary, this Agreement
shall, to the maximum extent possible, be administered, interpreted and
construed in a manner consistent with such intent; provided, that in no event
shall the Company have any obligation to indemnify the Executive from the effect
of any taxes under Section 409A. To the extent that any reimbursement, fringe
benefit or other, similar plan or arrangement in which the Executive
participates during the Term or thereafter provides for a “deferral of

12



--------------------------------------------------------------------------------



 



compensation” within the meaning of Section 409A, (a) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, to the Executive
during any calendar year will not affect the amount of expenses eligible for
reimbursement, or in-kind benefits provided, to the Executive in any other
calendar year, (b) the reimbursements for expenses for which the Executive is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, (c) the right to payment or reimbursement or in-kind benefits
hereunder may not be subject to liquidation or exchange for any other benefit
and (d) the reimbursements shall be made pursuant to objectively determinable
and nondiscretionary Company policies and procedures regarding such
reimbursement of expenses. If and to the extent required to comply with
Section 409A, no payment or benefit required to be paid under this Agreement on
account of termination of the Executive’s employment shall be made unless and
until the Executive incurs a “separation from service” within the meaning of
Section 409A. If any paragraph of this Agreement provides for payment within a
time period, the determination of when such payment shall be made within such
time period shall be solely in the discretion of the Company. Each payment made
under this Agreement shall be treated as a separate payment and the right to a
series of installment payments under this Agreement, including, without
limitation, pursuant to Section 6(b), shall be treated as a right to a series of
separate payments. If, at the time the Executive’s employment terminates, the
Executive is a “specified employee,” as defined in Treasury
Regulation Section 1.409A-1(i) and determined using the identification
methodology selected by the Company from time to time, or if none, the default
methodology, any or all amounts payable under this Agreement on account of such
termination of employment that would (but for this provision) be payable within
six (6) months following the date of termination, shall instead be paid in a
lump sum on the first day of the seventh month following the date on which the
Executive’s employment terminates or, if earlier, upon the Executive’s death,
except (a) to the extent of amounts that do not constitute a “deferral of
compensation” within the meaning of Treasury Regulation Section 1.409A-1(b)
(including without limitation by reason of the safe harbor set forth in Treasury
Regulation Section 1.409A-1(b)(9)(iii), as determined by the Company in its
reasonable good faith discretion); (b) benefits which qualify as excepted
welfare benefits pursuant to Treasury Regulation Section 1.409A-1(a)(5); and
(c) other amounts or benefits that are not subject to the requirements of
Section 409A.
     19. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
[signature page follows]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
authority of its Board of Directors, and the Executive has hereunto set his
hand, in each case effective as of the day and year first above written.

         
EXECUTIVE
  IPAYMENT, INC.    
 
       
/s/ Mark C. Monaco
  /s/ Afshin M. Yazdian    
 
       
 
  Name: Afshin M. Yazdian    
 
  Title: Executive Vice President & General Counsel    

14